     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 1 of 22 Page ID
                                      #:11019



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10                                    ) Case No. SACV 19-1333JVS (KESx)
     FEDERAL TRADE COMMISSION,        )
11
                                      ) FINAL JUDGMENT
12                Plaintiff,          )
                                      )
13
                vs.                   )
14                                    )
15   ELEGANT SOLUTIONS, INC., et al., )
                                      )
16                Defendants.         )
17                                    )
18
19         Plaintiff, the Federal Trade Commission, filed its Complaint for a permanent
20   injunction and other equitable relief in this matter, pursuant to Sections 13(b) and
21   19 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b) and
22   57(b), and the Telemarketing and Consumer Fraud and Abuse Prevention Act
23   (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108. On motion by the FTC, on July

24   8, 2019, the Court entered an ex parte temporary restraining order with asset

25   freeze, appointment of a Receiver, and other equitable relief. Dkt. No. 23. On July

26   17, 2019, the Court entered a stipulated preliminary injunction continuing the

27
     terms of the preliminary injunction. Dkt. No. 52. On March 9, 2020, the FTC

28
     moved for summary judgment as to all Defendants on all counts of the Complaint.
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 2 of 22 Page ID
                                      #:11020



1          The Court, having considered the arguments, memoranda, and exhibits in
2    support of the FTC’s Motion for Summary Judgment, and all other pleadings and
3    files in this action, hereby GRANTS the FTC’s motion.
4          THEREFORE, IT IS ORDERED as follows:
5                                          FINDINGS
6       1. This Court has jurisdiction over this matter.
7       2. Venue in this District is proper under 15 U.S.C. § 53(b) and 28 U.S.C. §§
8    1391(b)(1), (b)(2), (c)(1), (c)(2), and (d).
9       3. The Complaint charges that Defendants participated in acts or practices that
10   violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), and the FTC’s
11   Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310. The Complaint seeks both
12   permanent injunctive relief and equitable monetary relief for Defendants’
13   deceptive and unlawful acts or practices as alleged therein.
14      4. The FTC has authority to seek the relief it has requested, pursuant to
15   Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”), 15
16   U.S.C. §§ 53(b) and 57(b) and the Telemarketing and Consumer Fraud and Abuse
17   Prevention Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108.
18      5. The activities of Defendants are in or affecting commerce, as “commerce” is
19   defined in Section 4 of the FTC Act, 15 U.S.C. § 44.
20      6. The Complaint states a claim on which relief can be granted against
21   Defendants.
22      7. The allegations in the Complaint and the evidence supporting them establish
23   that Defendants violated Section 5 of the FTC Act, 15 U.S.C. § 45, and the TSR,
24   16 C.F.R. Part 310, in connection with the telemarketing of student loan debt relief
25   services.
26      8. In numerous instances, Defendants, in connection with the advertising,
27   marketing, promotion, offering for sale, or sale of student loan debt relief services,
28   have represented, directly or indirectly, expressly or by implication, that:

                                                -2-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 3 of 22 Page ID
                                      #:11021



1             a.   Consumers who purchased Defendants’ debt relief services would be
2                  enrolled in a repayment plan that would reduce their monthly
3                  payments to a lower, specific amount or have their loan balances
4                  forgiven in whole or in part;
5             b.   Most or all of consumers’ monthly payments to Defendants would be
6                  applied toward consumers’ student loans; or
7             c.   Defendants would assume responsibility for the servicing of
8                  consumers’ student loans.
9    In fact, in numerous instances in which Defendants have made these
10   representations, such representations were false or not substantiated at the time
11   Defendants made them. Therefore, the making of these representations constitute a
12   deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. §
13   45(a).
14      9. In numerous instances, in connection with the telemarketing of student loan
15   debt relief services, Defendants have requested or received payment of a fee or
16   consideration for debt relief services before: (a) Defendants have renegotiated,
17   settled, reduced, or otherwise altered the terms of at least one debt pursuant to a
18   settlement agreement, debt management plan, or other such valid contractual
19   agreement executed by the customer; and (b) the customer has made at least one
20   payment pursuant to that settlement agreement, debt management plan, or other
21   valid contractual agreement between the customer and the creditor, in violation of
22   Section 310.4(a)(5)(i) of the TSR, 16 C.F.R. § 310.4(a)(5)(i).
23      10. In numerous instances, Defendants, in connection with the telemarketing of
24   student loan debt relief services, have misrepresented, directly or indirectly,
25   expressly or by implication, material aspects of their debt relief services, including
26   but not limited to that: (a) Consumers who purchased Defendants’ debt relief
27   services would be enrolled in a repayment plan that would reduce their monthly
28   payments to a lower, specific amount or have their loan balances forgiven in whole

                                               -3-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 4 of 22 Page ID
                                      #:11022



1    or in part; (b) Most or all of consumers’ monthly payments to Defendants would be
2    applied toward consumers’ student loans; or (c) Defendants would assume
3    responsibility for the servicing of consumers’ student loans, in violation of Section
4    310.3(a)(2)(x) of the TSR, 16 C.F.R. § 310.3(a)(2)(x).
5       11. Defendants received revenues of at least $31,140,943.00 derived
6    unlawfully from payments by consumers as a direct result of Defendants’
7    violations of Section 5 of the FTC Act and the TSR. Of those revenues, they have
8    refunded approximately $408,089.00, and paid approximately $3,147,885.00 to
9    consumers’ student loan servicers. Defendants have therefore caused consumer
10   injury in the amount of at least $27,584,969.00.
11      12. Defendants Elegant Solutions, Inc., Trend Capital Ltd., Dark Island
12   Industries, Inc., Heritage Asset Management, Inc., and Tribune Management, Inc.
13   (collectively, “Corporate Defendants”) operated as a common enterprise while
14   engaging in the unlawful acts and practices set forth in Findings 7 to 11 above.
15   Defendants have conducted the business practices described above through an
16   interrelated network of companies that have common ownership or officers,
17   business functions, employees, office locations, and that commingled funds.
18   Because these Corporate Defendants have operated as a common enterprise, each
19   of them is jointly and severally liable for the acts and practices set forth in Findings
20   7 to 11 above.
21      13. At all times material to the Complaint, Defendants Mazen Radwan, Rima
22   Radwan, Labiba Velazquez, and Dean Robbins (collectively, “Individual
23   Defendants”) formulated, directed, controlled, had the authority to control, or
24   participated in the acts and practices of the Corporate Defendants that constitute
25   the common enterprise. Individual Defendants also each had actual knowledge of
26   the acts and practices set forth in Findings 7 to 11 above. Thus, Individual
27   Defendants are each jointly and severally liable for monetary and injunctive relief.
28


                                               -4-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 5 of 22 Page ID
                                      #:11023



1       14. Sections 13(b) and 19 of the Federal Trade Commission Act (“FTC Act”),
2    15 U.S.C. §§ 53(b) and 57(b), empower this Court to issue injunctive and other
3    relief against violations of the FTC Act and, in the exercise of its equitable
4    jurisdiction, to award redress and restitution to remedy the injury to consumers, to
5    order disgorgement of profits resulting from Defendants’ unlawful acts or
6    practices, and issue other ancillary equitable relief.
7       15. This Court is persuaded that the danger of future violations by Defendants
8    justifies the issuance of injunctive relief. Specifically, it is proper in this case to
9    issue an injunction that: (a) permanently bans Defendants from advertising,
10   marketing, promoting, offering for sale, selling, or Assisting Others in the
11   advertising, marketing, promoting, offering for sale, or selling, of any Secured or
12   Unsecured Debt Relief Product or Service; (b) permanently bans Defendants from
13   participating or Assisting Others in Telemarketing, whether directly or through an
14   intermediary; (c) prohibits misrepresenting, or Assisting Others in misrepresenting,
15   expressly or by implication, any fact material to a consumer’s decision to purchase
16   a Financial Product or Service; (d) prohibits making any unsubstantiated
17   representation or Assisting Others in making any unsubstantiated representation,
18   expressly or by implication, about the benefits, performance, or efficacy of any
19   product or service; and (e) provides such other ancillary relief as is necessary to
20   assist the FTC and the Court in monitoring Defendants’ compliance with such
21   injunctive relief.
22      16. As set forth above, Defendants have unlawfully derived revenues of
23   $27,584,969.00 from payments by consumers as a direct result of Defendants’
24   violations of Section 5 of the FTC Act and the TSR. It is therefore proper in this
25   case to enter a monetary judgment of $27,584,969.00 against Defendants, jointly
26   and severally, as equitable monetary relief in the form of restitution, rescission of
27   contracts, and disgorgement for their violations of the FTC Act and the TSR.
28


                                                 -5-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 6 of 22 Page ID
                                      #:11024



1         17. This action and the relief awarded herein are in addition to, and not in lieu
2    of, other remedies as may be provided by law, including both civil and criminal
3    remedies.
4         18. Pursuant to Federal Rule of Civil Procedure 65(d), the provisions of this
5    Order are binding upon each Defendant, their successors and assigns, and their
6    officers, agents, employees and attorneys, and upon those persons or entities in
7    active concert or participation with them who receive actual notice of this Order by
8    personal service or otherwise.
9         19. Entry of this Order is in the public interest.
10   .
11                                       DEFINITIONS
12           For purposes of this Order, the following definitions apply:
13   A.      “Assisting Others” includes:
14           1.     performing customer service functions, including receiving or
15   responding to consumer complaints;
16           2.     formulating or providing, or arranging for the formulation or
17   provision of, any advertising or marketing material, including any telephone sales
18   script, direct mail solicitation, or the design, text, or use of images of any Internet
19   website, email, or other electronic communication;
20           3.     formulating or providing, or arranging for the formulation or
21   provision of, any marketing support material or service, including web or Internet
22   Protocol addresses or domain name registration for any Internet websites, affiliate
23   marketing services, or media placement services;
24           4.     providing names of, or assisting in the generation of, potential
25   customers;
26           5.     performing marketing, billing, or payment services of any kind; or
27           6.     acting or serving as an owner, officer, director, manager, or principal
28   of any entity.

                                                 -6-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 7 of 22 Page ID
                                      #:11025



1    B.     “Corporate Defendants” means Elegant Solutions, Inc., also doing business
2    as Federal Direct Group, Trend Capital Ltd., also doing business as Mission Hills
3    Federal, Dark Island Industries, Inc., also doing business as Federal Direct Group
4    and Cosmopolitan Funding Inc., Heritage Asset Management, Inc., also doing
5    business as National Secure Processing, Tribune Management, Inc., also doing
6    business as the Student Loan Group, and each of their subsidiaries, affiliates,
7    successors, and assigns.
8    C.     “Defendants” means all of the Corporate Defendants and Mazen Radwan
9    aka Michael or Mike Radwan, Rima Radwan, Labiba Velazquez aka Labiba
10   Radwan, and Dean Robbins, individually, collectively, or in any combination.
11   D.     “Financial Product or Service” means any product, service, plan, or
12   program represented, expressly or by implication, to:
13          1.     provide any consumer, arrange for any consumer to receive, or assist
14   any consumer in receiving, a loan or other extension of credit;
15          2.     provide any consumer, arrange for any consumer to receive, or assist
16   any consumer in receiving, credit, debit, or stored value cards;
17          3.     improve, repair, or arrange to improve or repair, any consumer’s
18   credit record, credit history, or credit rating; or
19          4.     provide advice or assistance to improve any consumer’s credit record,
20   credit history, or credit rating.
21   E.     “Person” means a natural person, organization, or other legal entity,
22   including a corporation, partnership, proprietorship, association, cooperative, or
23   any other group or combination acting as an entity.
24   F.     “Receiver” means Thomas W. McNamara.
25   G.     “Receivership Entity” means the Corporate Defendants, as well as any
26   other business related to Defendants’ mortgage assistance relief services business
27   and which the Receiver has reason to believe is owned or controlled in whole or in
28


                                                 -7-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 8 of 22 Page ID
                                      #:11026



1    part by any Defendant, including but not limited to any other mortgage assistance
2    relief services business operated by the Individual Defendants.
3    H.     “Secured or Unsecured Debt Relief Product or Service” means:
4           1.        With respect to any mortgage, loan, debt, or obligation between a
5    person and one or more secured or unsecured creditors or debt collectors, any
6    product, service, plan, or program represented, expressly or by implication, to:
7                     a.    stop, prevent, or postpone any mortgage or deed of foreclosure
8    sale for a person’s dwelling, any other sale of collateral, any repossession of a
9    person’s dwelling or other collateral, or otherwise save a person’s dwelling or
10   other collateral from foreclosure or repossession;
11                    b.    negotiate, obtain, or arrange a modification, or renegotiate,
12   settle, or in any way alter any terms of the mortgage, loan, debt, or obligation,
13   including a reduction in the amount of interest, principal balance, monthly
14   payments, or fees owed by a person to a secured or unsecured creditor or debt
15   collector;
16                    c.    obtain any forbearance or modification in the timing of
17   payments from any secured or unsecured holder or servicer of any mortgage, loan,
18   debt, or obligation;
19                    d.    negotiate, obtain, or arrange any extension of the period of time
20   within which a person may (i) cure his or her default on the mortgage, loan, debt,
21   or obligation, (ii) reinstate his or her mortgage, loan, debt, or obligation, (iii)
22   redeem a dwelling or other collateral, or (iv) exercise any right to reinstate the
23   mortgage, loan, debt, or obligation or redeem a dwelling or other collateral;
24                    e.    obtain any waiver of an acceleration clause or balloon payment
25   contained in any promissory note or contract secured by any dwelling or other
26   collateral; or
27                    f.    negotiate, obtain, or arrange (i) a short sale of a dwelling or
28   other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any other disposition of a

                                                  -8-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 9 of 22 Page ID
                                      #:11027



1    mortgage, loan, debt, or obligation other than a sale to a third party that is not the
2    secured or unsecured loan holder.
3    The foregoing shall include any manner of claimed assistance, including auditing
4    or examining a person’s application for the mortgage, loan, debt, or obligation.
5          2.     With respect to any loan, debt, or obligation between a person and one
6    or more unsecured creditors or debt collectors, any product, service, plan, or
7    program represented, expressly or by implication, to:
8                 a.     repay one or more unsecured loans, debts, or obligations; or
9                 b.     combine unsecured loans, debts, or obligations into one or more
10   new loans, debts, or obligations.
11   I.    “Telemarketing” means any plan, program, or campaign which is
12   conducted to induce the purchase of goods or services by use of one or more
13   telephones, and which involves a telephone call, whether or not covered by the
14   Telemarketing Sales Rule.
15                                              I.
16                       BAN ON SECURED AND UNSECURED
17                     DEBT RELIEF PRODUCTS AND SERVICES
18         IT IS ORDERED that Defendants are permanently restrained and enjoined
19   from advertising, marketing, promoting, offering for sale, selling, or Assisting
20   Others in the advertising, marketing, promoting, offering for sale, or selling, of any
21   Secured or Unsecured Debt Relief Product or Service.
22                                             II.
23                             BAN ON TELEMARKETING
24         IT IS FURTHER ORDERED that Defendants are permanently restrained
25   and enjoined from participating or Assisting Others in Telemarketing, whether
26   directly or through an intermediary.
27                                             III.
28               PROHIBITION AGAINST MISREPRESENTATIONS

                                               -9-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 10 of 22 Page ID
                                      #:11028



1                RELATING TO FINANCIAL PRODUCTS AND SERVICES
2           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
3    employees, and attorneys, and all other Persons in active concert or participation
4    with any of them, who receive actual notice of this Order, whether acting directly
5    or indirectly, in connection with the advertising, marketing, promoting, offering for
6    sale, or selling of any Financial Product or Service, are permanently restrained and
7    enjoined from misrepresenting, or Assisting Others in misrepresenting, expressly
8    or by implication:
9    A.     the terms or rates that are available for any loan or other extension of credit,
10   including:
11          1.        closing costs or other fees;
12          2.        the payment schedule, monthly payment amount(s), any balloon
13   payment, or other payment terms;
14          3.        the interest rate(s), annual percentage rate(s), or finance charge(s), and
15   whether they are fixed or adjustable;
16          4.        the loan amount, credit amount, draw amount, or outstanding balance;
17   the loan term, draw period, or maturity; or any other term of credit;
18          5.        the amount of cash to be disbursed to the borrower out of the
19   proceeds, or the amount of cash to be disbursed on behalf of the borrower to any
20   third parties;

21          6.        whether any specified minimum payment amount covers both interest

22   and principal, and whether the credit has or can result in negative amortization; or

23          7.        that the credit does not have a prepayment penalty or whether

24
     subsequent refinancing may trigger a prepayment penalty and/or other fees;

25
     B.     the ability to improve or otherwise affect a consumer’s credit record, credit

26
     history, credit rating, or ability to obtain credit, including that a consumer’s credit

27
     record, credit history, credit rating, or ability to obtain credit can be improved by

28
     permanently removing current, accurate negative information from the consumer’s


                                                     -10-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 11 of 22 Page ID
                                      #:11029



1    credit record or history;
2    C.    that a consumer will receive legal representation; or
3    D.    any other fact material to consumers concerning any good or service, such
4    as: the total costs; any material restrictions, limitations, or conditions; or any
5    material aspect of its performance, efficacy, nature, or central characteristics.
6                                               IV.
7                 PROHIBITION AGAINST MISREPRESENTATIONS
8                   RELATING TO ANY PRODUCTS OR SERVICES
9          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
10   employees, and attorneys, and all other Persons in active concert or participation
11   with any of them, who receive actual notice of this Order, whether acting directly
12   or indirectly, in connection with the advertising, marketing, promoting, offering for
13   sale, or selling of any product, service, plan, or program, are permanently
14   restrained and enjoined from misrepresenting, or Assisting Others in
15   misrepresenting, expressly or by implication:
16   A.    any material aspect of the nature or terms of any refund, cancellation,
17   exchange, or repurchase policy, including the likelihood of a consumer obtaining a
18   full or partial refund, or the circumstances in which a full or partial refund will be
19   granted to the consumer;
20   B.    that any Person is affiliated with, endorsed or approved by, or otherwise

21   connected to any other Person; government entity; public, non-profit, or other non-

22   commercial program; or any other program;

23   C.    the nature, expertise, position, or job title of any Person who provides any

24
     product, service, plan, or program; or

25
     D.    any other fact material to consumers concerning any good or service, such

26
     as: the total costs; any restrictions, limitations, or conditions; or any aspect of its

27
     performance, efficacy, nature, or central characteristics.

28
                                                V.


                                               -11-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 12 of 22 Page ID
                                      #:11030



1             PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
2          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
3    employees, and attorneys, and all other Persons in active concert or participation
4    with any of them, who receive actual notice of this Order, whether acting directly
5    or indirectly, in connection with the sale of any product or service, are permanently
6    restrained and enjoined from making any representation or Assisting Others in
7    making any representation, expressly or by implication, about the benefits,
8    performance, or efficacy of any product or service, unless the representation is
9    non-misleading, and, at the time such representation is made, that Defendant
10   possesses and relies upon competent and reliable evidence that is sufficient in
11   quality and quantity based on standards generally accepted in the relevant fields,
12   when considered in light of the entire body of relevant and reliable evidence, to
13   substantiate that the representation is true.
14                                             VI.
15             MONETARY JUDGMENT AND PARTIAL SUSPENSION
16         IT IS FURTHER ORDERED that:
17 A.      Judgment in the amount of Twenty-Seven Million, Five Hundred Eighty-
18   Four Thousand, Nine Hundred Sixty-Nine Dollars ($27,584,969.00) is entered in
19   favor of the Commission against Defendants, jointly and severally, as equitable
20   monetary relief.

21 B.      The monetary judgment set forth in this Section VI is enforceable against any

22   asset, real or personal, whether located within the United States or outside the

23   United States, owned jointly or singly by, on behalf of, for the benefit of, in trust

24
     by or for, or as a deposit for future goods or services to be provided to, any

25
     Defendant, whether held as tenants in common, joint tenants with or without the

26
     right of survivorship, tenants by the entirety, and/or community property.

27
     C.    Any financial or brokerage institution, escrow agent, title company,

28
     commodity trading company, business entity, or Person, whether located within the


                                               -12-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 13 of 22 Page ID
                                      #:11031



1    United States or outside the United States, that holds, controls, or maintains
2    accounts or assets of, on behalf of, or for the benefit of, any Receivership Entity,
3    whether real or personal, whether located within the United States or outside the
4    United States, shall, within ten (10) business days from receipt of a copy of this
5    Order, turn over such accounts or assets to the Receiver or his designated agent.
6    D.    In partial satisfaction of the judgment against Defendants in Section VI.A,
7    any financial or brokerage institution, escrow agent, title company, commodity
8    trading company, business entity, or person, whether located within the United
9    States or outside the United States, that holds, controls, or maintains accounts or
10   assets of, on behalf of, or for the benefit of, any Individual Defendant, whether real
11   or personal, whether located within the United States or outside the United States,
12   shall, within ten (10) business days from receipt of a copy of this Order, turn over
13   such account or asset to the FTC or its designated agent, including, but not limited
14   to:
15         1. Wescom shall, within ten (10) business days of receipt of a copy of this
16             Order, transfer to the FTC or its designated agent all holdings in account
17             number xxxx9841 in the name of Dean Robbins;
18         2. Wescom shall, within ten (10) business days of receipt of a copy of this
19             Order, transfer to the FTC or its designated agent all holdings in account
20             number xxxx5924 in the name of Dean Robbins;

21         3. Orange County’s Credit Union shall, within ten (10) business days of

22             receipt of a copy of this Order, transfer to the FTC or its designated agent

23             all holdings in checking and savings account numbers xxxx8000 in the

24             name of Mazen Radwan;

25         4. Orange County’s Credit Union shall, within ten (10) business days of

26             receipt of a copy of this Order, transfer to the FTC or its designated agent

27             all holdings in account number xxxx3156 in the name of Mazen Radwan;

28


                                              -13-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 14 of 22 Page ID
                                      #:11032



1          5. CalWest Bank shall, within ten (10) business days of receipt of a copy of
2             this Order, transfer to the FTC or its designated agent all holdings in
3             account number xxxx3941 in the name of Rima Radwan;
4          6. JP Morgan Chase shall, within ten (10) business days of receipt of a copy
5             of this Order, transfer to the FTC or its designated agent all holdings in
6             account number xxxx7434 in the name of Mazen Radwan;
7          7. JP Morgan Chase shall, within ten (10) business days of receipt of a copy
8             of this Order, transfer to the FTC or its designated agent all holdings in
9             account number xxxx7906 in the name of Mazen Radwan;
10         8. JP Morgan Chase shall, within ten (10) business days of receipt of a copy
11            of this Order, transfer to the FTC or its designated agent all holdings in
12            account number xxxx1828 in the name of Rima Radwan;
13         9. JP Morgan Chase shall, within ten (10) business days of receipt of a copy
14            of this Order, transfer to the FTC or its designated agent all holdings in
15            account number xxxx5760 in the name of Dean Robbins;
16         10. Edward Jones shall, within ten (10) business days of receipt of a copy of
17            this Order, transfer to the FTC or its designated agent all holdings in
18            account number xxxxxx4015 in the name of Dean Robbins;
19         11. Computershare shall, within ten (10) business days of receipt of a copy
20            of this Order, liquidate all holdings in account number xxxx5169 in the

21            name of Rima Radwan and transfer the proceeds of such liquidation to

22            the FTC or its designated agent; and

23         12. Golden 1 Credit Union shall, within ten (10) business days of receipt of a

24
              copy of this Order, transfer to the FTC or its designated agent all

25
              holdings in account number xxx9685 in the name of Dean Robbins.

26
     E.    The asset freeze is modified to permit the transfers identified in this Section.

27
     Upon completion of those transfers, the asset freeze as to Defendants is dissolved.

28


                                              -14-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 15 of 22 Page ID
                                      #:11033



1    F.    Defendants relinquish dominion and all legal and equitable right, title, and
2    interest in all assets transferred pursuant to this Order and may not seek the return
3    of any assets.
4    G.   All money paid to the FTC pursuant to this Order may be deposited into a
5    fund administered by the FTC or its designee to be used for equitable relief,
6    including consumer redress and any attendant expenses for the administration of
7    any redress fund. If a representative of the FTC decides that direct redress to
8    consumers is wholly or partially impracticable or money remains after redress is
9    completed, the FTC may apply any remaining money for such other equitable
10   relief (including consumer information remedies) as it determines to be reasonably
11   related to Defendants’ practices alleged in the Complaint. Any money not used for
12   such equitable relief is to be deposited to the U.S. Treasury as disgorgement.
13   Defendants have no right to challenge any actions the FTC or its representatives
14   may take pursuant to this Subsection.
15                                           VII.
16                       CONTINUATION OF RECEIVERSHIP
17        IT IS FURTHER ORDERED that Thomas McNamara, Esq., shall continue
18   as a permanent receiver over the Receivership Entities with full powers of a
19   permanent receiver, including but not limited to those powers set forth in the
20   Preliminary Injunction (ECF No. 52), and including full liquidation powers. The

21   Receiver is directed to wind up the Receivership Entities and liquidate all assets

22   within 180 days after entry of this Order. Any party or the Receiver may request

23   that the Court extend the Receiver’s term for good cause. Upon termination of the

24
     receivership and final payment to the Receiver of all approved fees, costs, and

25
     expenses, the Receiver shall turn over to the FTC or its designated agent all

26
     remaining assets in the receivership estate.

27
                                             VIII.

28


                                              -15-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 16 of 22 Page ID
                                      #:11034



1                              CUSTOMER INFORMATION
2          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,
3    employees, attorneys, and all other Persons or entities in active concert or
4    participation with any of them, who receive actual notice of this Order, are
5    permanently restrained and enjoined from directly or indirectly:
6    A.    failing to provide sufficient customer information to enable the Commission
7    to efficiently administer consumer redress. If a representative of the Commission
8    requests in writing any information related to redress, Defendants must provide it,
9    in the form prescribed by the Commission, within 14 days.
10   B.    disclosing, using, or benefitting from customer information, including the
11   name, address, telephone number, email address, social security number, FSA ID,
12   other identifying information, or any data that enables access to a customer’s
13   account (including a student loan account, credit card, bank account, or other
14   financial account), that any Defendant obtained prior to entry of this Order in
15   connection with the marketing or sale of secured or unsecured debt relief products
16   or services; and
17   C.    failing to destroy such customer information in all forms in their possession,
18   custody, or control within 30 days after receipt of written direction to do so from a
19   representative of the Commission.
20         Provided, however, that customer information need not be disposed of, and
21   may be disclosed, to the extent requested by a government agency or required by
22   law, regulation, or court order.
23                                            IX.
24                                      COOPERATION
25         IT IS FURTHER ORDERED that Defendants must fully cooperate with
26   representatives of the Commission in this case and in any investigation related to
27   or associated with the transactions or the occurrences that are the subject of the
28   Complaint. Defendants must provide truthful and complete information, evidence,

                                              -16-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 17 of 22 Page ID
                                      #:11035



1    and testimony. Defendants must appear and must cause Defendants’ officers,
2    employees, representatives, or agents to appear for interviews, discovery, hearings,
3    trials, and any other proceedings that a Commission representative may reasonably
4    request upon 5 days written notice, or other reasonable notice, at such places and
5    times as a Commission representative may designate, without the service of a
6    subpoena.
7                                             X.
8                             ORDER ACKNOWLEDGMENTS
9          IT IS FURTHER ORDERED that Defendants obtain acknowledgments of
10   receipt of this Order:
11   A.    Each Defendant, within 7 days of entry of this Order, must submit to the
12   Commission an acknowledgment of receipt of this Order sworn under penalty of
13   perjury.
14   B.    For 5 years after entry of this Order, Defendants Mazen Radwan, Rima
15   Radwan, Labiba Velazquez, and Dean Robbins for any business that he or she,
16   individually or collectively with any other Defendant, is the majority owner or
17   controls directly or indirectly, and Corporate Defendants must deliver a copy of
18   this Order to: (1) all principals, officers, directors, and LLC managers and
19   members; (2) all employees having managerial responsibilities for Financial
20   Products or Services, and all agents and representatives who participate in
21   Financial Products or Services; and (3) any business entity resulting from any
22   change in structure as set forth in the Section titled Compliance Reporting.
23   Delivery must occur within 7 days of entry of this Order for current personnel. For
24   all others, delivery must occur before they assume their responsibilities.
25   C.    Defendants must obtain, within 30 days, a signed and dated
26   acknowledgment of receipt of this Order from each individual or entity to which
27   Defendants delivered a copy of this Order.
28                                            XI.

                                              -17-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 18 of 22 Page ID
                                      #:11036



1                             COMPLIANCE REPORTING
2          IT IS FURTHER ORDERED that Defendants make timely submissions to
3    the Commission:
4    A.    One year after entry of this Order, each Defendant must submit a compliance
5    report, sworn under penalty of perjury:
6          1.    Each Defendant must:
7                (a) identify the primary physical, postal, and email address and
8                telephone number, as designated points of contact, which
9                representatives of the Commission may use to communicate with that
10               Defendant;
11               (b) identify all of that Defendant’s businesses by all of their names,
12               telephone numbers, and physical, postal, email, and Internet
13               addresses;
14               (c) describe the activities of each business, including the goods and
15               services offered, the means of advertising, marketing, and sales, and
16               the involvement of any other Defendant (which Defendants Mazen
17               Radwan, Rima Radwan, Labiba Velazquez and Dean Robbins must
18               describe if he or she knows or should know due to his or her own
19               involvement);
20               (d) describe in detail whether and how that Defendant is in
21               compliance with each Section of this Order; and
22               (e) provide a copy of each Order Acknowledgment obtained pursuant
23               to this Order, unless previously submitted to the Commission.
24         2.    Additionally, Defendants Mazen Radwan, Rima Radwan, Labiba
25   Velazquez and Dean Robbins must each:
26               (a) identify all telephone numbers and all physical, postal, email and
27               Internet addresses, including all residences;
28


                                               -18-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 19 of 22 Page ID
                                      #:11037



1                 (b) identify all business activities, including any business for which
2                 such Defendant performs services whether as an employee or
3                 otherwise and any entity in which such Defendant has any ownership
4                 interest; and
5                 (c) describe in detail such Defendant’s involvement in each such
6                 business, including title, role, responsibilities, participation, authority,
7                 control, and any ownership.
8    B.    For 20 years after entry of this Order, each Defendant must submit a
9    compliance notice, sworn under penalty of perjury, within 14 days of any change
10   in the following:
11         1.     Each Defendant must report any change in:
12                (a) any designated point of contact; or
13                (b) the structure of any Defendant or any entity that any Defendant
14                has any ownership interest in or controls directly or indirectly that
15                may affect compliance obligations arising under this Order, including:
16                creation, merger, sale, or dissolution of the entity or any subsidiary,
17                parent, or affiliate that engages in any acts or practices subject to this
18                Order.
19         2.     Additionally, Defendants Mazen Radwan, Rima Radwan, Labiba
20   Velazquez and Dean Robbins must report any change in (a) name, including alias
21   or fictional name, or residence address; or (b) title or role in any business activity,
22   including any business for which he or she performs services whether as an
23   employee or otherwise and any entity in which such Defendant has any ownership
24   interest, and identify the name, physical address, and any Internet address of the
25   business or entity.
26
27
28


                                               -19-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 20 of 22 Page ID
                                      #:11038



1    C.    Each Defendant must submit to the Commission notice of the filing of any
2    bankruptcy petition, insolvency proceeding, or similar proceeding by or against
3    such Defendant within 14 days of its filing.
4    D.    Any submission to the Commission required by this Order to be sworn under
5    penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,
6    such as by concluding: “I declare under penalty of perjury under the laws of the
7    United States of America that the foregoing is true and correct. Executed on:
8    _____” and supplying the date, signatory’s full name, title (if applicable), and
9    signature.
10   E.    Unless otherwise directed by a Commission representative in writing, all
11   submissions to the Commission pursuant to this Order must be emailed to
12   DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
13   Associate Director for Enforcement, Bureau of Consumer Protection, Federal
14   Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
15   subject line must begin: FTC v. Elegant Solutions, et al., X190036.
16                                             XII.
17                                   RECORDKEEPING
18         IT IS FURTHER ORDERED that Defendants must create certain records for
19   20 years after entry of the Order, and retain each such record for 5 years.
20   Specifically, each Defendant for any business that such Defendant, individually or
21   collectively with any other Defendants, is a majority owner or controls directly or
22   indirectly, must create and retain the following records:
23   A.    accounting records showing the revenues from all goods or services sold;
24   B.    personnel records showing, for each person providing services, whether as
25   an employee or otherwise, that person’s: name; addresses; telephone numbers; job
26   titles or positions; dates of service; and (if applicable) the reason for termination;
27   C.    records of all consumer complaints and refund requests, whether received
28   directly or indirectly, such as through a third party, and any response thereto;

                                               -20-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 21 of 22 Page ID
                                      #:11039



1    D.    all records necessary to demonstrate full compliance with each provision of
2    this Order, including all submissions to the Commission; and
3    E.    a copy of each unique advertisement or other marketing material.
4                                             XIII.
5                             COMPLIANCE MONITORING
6          IT IS FURTHER ORDERED that, for the purpose of monitoring
7    Defendants’ compliance with this Order, including any failure to transfer any
8    assets as required by this Order:
9    A.    Within 14 days of receipt of a written request from a representative of the
10   FTC, each Defendant must: submit additional compliance reports or other
11   requested information, which must be sworn under penalty of perjury; appear for
12   depositions; and produce documents for inspection and copying. The Commission
13   is also authorized to obtain discovery, without further leave of court, using any of
14   the procedures prescribed by Federal Rules of Civil Procedure 29, 30 (including
15   telephonic depositions), 31, 33, 34, 36, 45, and 69.
16   B.    For matters concerning this Order, the FTC is authorized to communicate
17   directly with Defendants. Defendants must permit representatives of the
18   Commission to interview any employee or other person affiliated with any
19   Defendant who has agreed to such an interview. The person interviewed may have
20   counsel present.
21   C.    The Commission may use all other lawful means, including posing, through
22   its representatives as consumers, suppliers, or other individuals or entities, to
23   Defendants or any individual or entity affiliated with any Defendant, without the
24   necessity of identification or prior notice. Nothing in this Order limits the
25   Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of
26   the FTC Act, 15 U.S.C. §§ 49, 57b-1.
27   D.    Upon written request from a representative of the Commission, any
28   consumer reporting agency must furnish consumer reports concerning Defendants

                                               -21-
     Case 8:19-cv-01333-JVS-KES Document 184 Filed 07/17/20 Page 22 of 22 Page ID
                                      #:11040



1    Mazen Radwan, Rima Radwan, Labiba Velzquez, or Dean Robbins, pursuant to
2    Section 604(1) of the Fair Credit Reporting Act, 15, U.S.C. § 1681(b)(a)(1).
3                                           XV.
4                          RETENTION OF JURISDICTION
5          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
6    matter for purposes of construction, modification, and enforcement of this Order.
7
8
9    IT IS SO ORDERED:
10
11
12
13                                ________________________________________
14
                                  JAMES V. SELNA
                                  UNITED STATES DISTRICT JUDGE
15
16
                                  DATED: July 17, 2020
17
18
19
20
21
22
23
24
25
26
27
28


                                            -22-
